This cause is pending before the court as a discretionary appeal and cross-appeals and as a claimed appeal of right. It appears from the records of this court that appellees/cross-appellants, Ray R. Nemer and Melia Corporation, have not filed a memorandum in response/memoranda in support of their cross-appeals, due September 7,1995, in compliance with the Rules of Practice of the Supreme Court and therefore have failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that the cross-appeals be, and hereby are, dismissed, effective September 15, 1995.